DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over JP’516 (JP 07-232516) in view of Vu et al. (US 2006/0124215) and JP’270 (JP 2008-024270).
Regarding claim 1, FIG. 1 of JP’516 satisfies all limitations of claim 1 except for “each lug the length of the substantially circumferential inner nose edge is longer than the length of the axial inner nose edge and the width of said lug increases from the corresponding shoulder portion to the nose portion of said lug” (last three lines of claim 1). 
However, in the same field of endeavor of pneumatic tires for agricultural machinery, FIG. 4a of Vu et al. teaches a tire tread comprising lugs, 6.  FIG. 4b teaches a lug having a circumferential edge, I and an axial edge, d and a ratio I/d is greater than 1 and equal to 1.76 ([0103]).  And, in the same field of endeavor of pneumatic tires for agricultural machinery, JP’270 teaches a tire tread comprising lugs wherein L1 > L2 for the benefits of bearing pressure of lugs equally and reducing vibrations (abstract) and illustrates the width of the lug increases from the shoulder portion to the nose portion.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide each lugs of JP’516 having a length of the substantially circumferential inner nose edge longer than a length of the axial inner nose edge and the width of the lug increasing from the shoulder portion to the nose portion since FIG. 4b of Vu et al. teaches I/d is greater than 1 and equal to 1.76 and providing a known relationship (I/d of Vu et al.) between the substantially circumferential inner nose edge (I of Vu et al.) and the axial inner nose edge (d of Vu et al.) for the same type of tire (agricultural pneumatic tire) yields predictable results and JP’270 suggests the width of the lug increases from the shoulder portion of the lug to the nose portion of the lug by teaching L1 > L2 for bearing pressure of the lugs equally and reducing vibrations. 
Regarding claim 8, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’516 with the length of the substantially circumferential inner nose edge in a range from greater than or equal to 1.1 to less than or equal to 1.4 times the length of the axial inner nose edge since Vu et al. teaches a ratio I/d is greater than 1 and equal to 1.76 ([0103]) and selecting a ratio I/d that is greater than 1 and less than 1.76 is obvious and completely encompasses the claimed range.
Regarding claim 14, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’516 with the length of the substantially circumferential inner nose edge in a range from greater than or equal to 1.2 to less than or equal to 1.3 times the length of the axial inner nose edge since Vu et al. teaches a ratio I/d is greater than 1 and equal to 1.76 ([0103]) and selecting a ratio I/d that is greater than 1 and less than 1.76 is obvious and completely encompasses the claimed range.
Claims 2-3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over JP’516 (JP 07-232516) in view of Vu et al. (US 2006/0124215) and JP’270 (JP 2008-024270), as applied to claim 1, and further in view of Baus et al. (US 5,733,394).
Regarding claim 2, JP’516 is silent to the number of lugs in the tread.  However, Baus et al. teaches a radial agricultural tire tread comprising lugs wherein the number of lugs is equal in both of the first and second sets, 48, 50 and each set has 15-24 lugs (col. 6, lines 25-35).  Providing the claimed number of lugs (38 to 46 lugs) in the tire of JP’516 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since Baus et al. teaches a radial agricultural tire tread comprising first and second sets of lugs wherein each set contains 15-24 lugs; in other words, Baus et al. teaches a tread of a tire for an agricultural machinery should have 30-48 total number of lugs.
Regarding claims 3 and 12, JP’516 is silent to the claimed size ratio. However, Baus et al. teaches a radial agricultural tire tread comprising lugs wherein a net-to-gross ratio is less than 35% preferably about 25% (Col. 3, lines 25-30).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’516 with the claimed size ratio (net-to-gross ratio) from 20% to 32%, endpoints included (claim 3) and from 24% to 27%, endpoint included (claim 12) since Baus et al. teaches a tread of a tire for an agricultural machinery should have a net-to-gross ratio of less than 35% and preferably about 25%. 
Claims 4, 5, 10, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over JP’516 (JP 07-232516) in view of Vu et al. (US 2006/0124215) and JP’270 (JP 2008-024270), as applied to claim 1, and further in view of Vervaet et al. (US 2013/0292019).
Regarding claims 4 and 13, JP’516 is silent to 46°≤[Symbol font/0x61]≤50° and [Symbol font/0x61] = 49.5°.  However, the claimed angle in the tire of JP’516 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since Vervaet et al. teaches an average angle of inclination of the straight line passing through the respectively axially outer and inner end points of the center line of the contact face of the long lug (angle C in FIGURE 3), relative to the circumferential direction is a 40°-60° for the benefits of good balance between traction and wear and vibratory comfort ([0044]) and the corresponding claimed angle [Symbol font/0x61] is slightly greater than angle C. 
Regarding claim 5, JP’516 is silent to the claimed angle β.  However, the claimed angle β in the tire of JP’516 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since Vervaet et al. teaches an angle of inclination of the tangent to the centre line of the contact face of a lug at the axially outer end point of the centre line relative to the circumferential direction (angle a) is 40-90° for good traction ([0042]) and the arcuate shape of the leading edge at the lateral tread edge is substantially similar to the arcuate shape of the center line and the claimed angle β ≈ 90° minus angle a of Vervaet et al.  
Regarding claims 10 and 15, JP’516 does not recite the claimed gap in numerical values.  However, the claimed gap in the tire of JP’516 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since Vervaet et al. teaches a width e is at least equal to 10% and at most equal to 100% of the lug height ([0059]) and teaches an exemplary lug height of 60 mm ([0067]) and providing known dimensions for the same type of tire yields predictable results. 
Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over JP’516 (JP 07-232516) in view of Vu et al. (US 2006/0124215) and JP’270 (JP 2008-024270), as applied to claim 1, and further in view of Bertazzoli et al. (US 4,131,148). 
Regarding claim 6, JP’516 is silent to the lug width.  However, providing a lug width of JP’516 that is 41-50 mm would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since Bertazzoli teaches D1 (longitudinal width of a lug) = 44 mm (col. 5, lines 35-36) and providing known values for the same dimension of the same type of tire yields predictable results.   
Regarding claim 9, JP’516 is silent to the length of the substantially circumferential inner nose edge in numerical terms.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’516 having a length of the substantially circumferential inner nose edge from 36 mm to 45 mm since JP’270 suggests the width of the lug increases from the shoulder portion of the lug to the nose portion of the lug by teaching L1 > L2 for bearing pressure of the lugs equally and reducing vibrations and Bertazzoli teaches D1 (longitudinal width of a lug at the shoulder portion) = 44 mm (col. 5, lines 35-36).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over JP’516 (JP 07-232516) in view of Vu et al. (US 2006/0124215) and JP’270 (JP 2008-024270), as applied to claim 1, and further in view of Bertazzoli et al. (US 4,131,148) and Vervaet et al. (US 2013/0292019). 
Regarding claim 7, JP’516 does not recite the claimed relationship between the lug width and the tread width.  However, this claimed relationship would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since Bertazzoli teaches D1 (longitudinal width of a lug) = 44 mm (col. 5, lines 35-36) and Vervaet et al. teaches an tread width L = 586 mm and providing known dimensions for the same type of tire yield predictable results. 44/586 = 0.075 which is 7.5%. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over JP’516 (JP 07-232516) in view of Vu et al. (US 2006/0124215) and JP’270 (JP 2008-024270), as applied to claim 1, further in view of Shinn (US 4,791,971). 
Regarding claim 11, JP’516 is silent to radius of curvature of the lugs.  However, the claimed radius of curvature relationships in the tire of JP’516 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since Shinn teaches a radius of curvature R is 70-115% of the arc width and a radius of curvature R’ is 80 to 120 % of the arc width, 56 (col. 4, lines 55-65) and providing known curvatures for lugs of the same type of tire yield predictable results. 
Response to Arguments
Applicant's arguments filed 07/18/2022 have been fully considered but they are not persuasive.
On pages 8-9 of the arguments, Applicant argues “such modification would no longer have the arcuate leading and trailing edges of the lug as claimed.”
Examiner respectfully disagrees.  JP’516 teaches a tread having first lugs and second lugs wherein each lug has an arcuate leading edge and an arcuate trailing edge.  Vu et al. and JP’270 were cited to render obvious the last three lines of claim 1 which is independent of the trace of the leading edge and the trailing edge of the lugs.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
On page 10 of the arguments, Applicant argues “such modification would result in inclusion of edge shapes that include the lateral sections as shown in Ueno, and would therefore no longer have the arcuate leading and trailing edges of the lug from the lateral tread edge to the nose edge, as claimed”. 
In response, one of ordinary skill in the art would have no difficulty applying L1 > L2 teaching of JP’270 (Ueno) to the tire of JP’516 having the leading edge extending in an arcuate manner and the trailing edge extending in an arcuate manner of each lug.  L1 > L2 is not obtained only by the illustrated trace of the leading edge 8 and the trailing edge 9 of JP’270 (Ueno); therefore, Applicant’s arguments are unpersuasive. 
On page 10 of the arguments, Applicant argues Ueno’s shape fails to disclose a lug shape having a width that increases from the corresponding shoulder portion to the nose portion of said lug.  
Applicant’s characterization of JP’270 (Ueno) is incorrect because JP’270 (Ueno) teaches L1 > L2; the width of the lug has to increase from the shoulder portion to the nose portion in order to satisfy L1 > L2.  In any event, Applicant’s comment of JP’270 (Ueno) is a moot-point since the resulting tire of JP’516 in view of Vu et al. and JP’270 renders the claimed limitation obvious.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        10/13/2022